842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Joseph BROWN, Petitioner-Appellant,v.Bill R. STORY, Respondent-Appellee.
Nos. 87-6123, 87-6160.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
In case no. 87-6123 this pro se petitioner appeals a report and recommendation of a magistrate for the district court for the Eastern District of Kentucky which advised the dismissal of his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2241.  In case no. 87-6160 petitioner seeks review of a subsequent order of the district court adopting the magistrate's report and recommendation in full.  Petitioner now moves for a change of venue.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
First, in regard to case no. 87-6123, the panel concludes that the appeal must be dismissed for lack of jurisdiction.  In that case petitioner seeks review of a magistrate's report and recommendation.  This document, however, is not a final and appealable order.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).  Accordingly, the appeal in case no. 87-6123 is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.


4
Furthermore, for the reasons stated by the district court, the motion for change of venue is hereby denied and the final order entered October 8, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation